         Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



THE LAPIDUS LAW FIRM, PLLC,                          )
         Plaintiff,                                  )
                                                     )
                   v.                                )       Civil Action No. 1:20-cv-00161-JDB
                                                     )
WASHINGTON METROPOLITAN                              )
AREA TRANSIT AUTHORITY,                              )
        Defendant.                                   )
                                                     )




        THE LAPIDUS LAW FIRM’S OPPOSITION TO WMATA’S CROSS-
                 MOTION FOR SUMMARY JUDGMENT AND
                      REPLY IN SUPPORT OF ITS
              MOTION FOR PARTIAL SUMMARY JUDGMENT




   For over two years, The Lapidus Law Firm (“the Firm”) has been helping Minnis and Ann

Hendricks find out what happened when their daughter Mariam Hendricks, a disabled nonverbal

adult, was in a Metro Access van that was in an accident on I-270. For that whole time, WMATA

has resisted releasing information. None of its current excuses meet the strict requirement of

PARP.




   I.      The Collision Information Form should be unredacted.

   WMATA has not established that the redactions on the Collision Information Form are

appropriate. To redact information, an agency must establish that an individual faces a “clearly

unwarranted” harm to his or her privacy interest if the material is released. PARP § 6.1.6. Any
                                                 1
         Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 2 of 12




claimed threat to privacy must rise to something “more palpable than mere possibilities.” Dep’t of

the Air Force v. Rose, 425 U.S. 352, 380 n.19, 96 S. Ct. 1592, 1608 (1976).


   Yes, addresses and phone numbers sometimes may fall within a privacy interest. See People for

the Am. Way Found. v. Nat’l Park Serv., 503 F. Supp. 2d 284, 304-05 (D.D.C. 2007) (collecting

cases). But not every name, address, or phone number does. The threat to privacy is a contextual

question. “[W]hether disclosure of a list of names is a ‘significant or a de minimis threat depends

upon the characteristic(s) revealed by virtue of being on the particular list, and the consequences

likely to ensue.’” U.S. Dep’t of State v. Ray, 502 U.S. 164, 176 n.12, 112 S. Ct. 541, 548 (1991)

(quoting Nat’l Ass’n of Retired Fed. Emps. v. Horner, 279 U.S. App. D.C. 27, 31, 879 F.2d 873, 877

(D.C. Cir. 1989)).


   The case WMATA cites is an example of a situation when the circumstances suggested

potential harm to those people whose names a FOIA requestor sought to learn. Painting &

Drywall Work Pres. Fund v. Dep’t of Hous. & Urban Dev., 936 F.2d 1300 (D.C. Cir. 1991). That

litigation resulted because a cooperative of unions was investigating compliance with a Davis-

Bacon Act, which requires the federal government to pay contractors prevailing wages. Id. at 1301.

The cooperative sought names, addresses, social security numbers, and pay information. Id. The

deluge of attention, legitimate and fraudulent, to those whose income would be made public was

easy to imagine. Id. at 1303. The financial information was the key. Indeed, as the Circuit Court

has summarized, the relevant standard is that “individuals have a privacy interest in the

nondisclosure of their names and addresses in connection with financial information.” Lepelletier

v. FDIC, 164 F.3d 37, 47 (D.C. Cir. 1999). Here, there is no financial information that could be

gleaned from the requested record.

                                                  2
          Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 3 of 12




    Against that minimal-to-non-existent privacy interest, this Court must balance the public

interest at stake in release. As WMATA concedes, the public interest in any open records

litigation is the public’s ability to know what an agency is “up to.” U.S. Dep’t of Def. v. FLRA, 510

U.S. 487, 495-97, 114 S. Ct. 1006, 1012-13 (1994). This entire litigation about trying to learn what

WMATA was “up to.” The Firm is trying to figure out what happened to a disabled, nonverbal,

vulnerable woman entrusted to the care of WMATA. In the hands of this quasi-governmental

agency, she was injured in a motor vehicle crash and held at the side of the road for hours.

Finding out from the only available sources what happened to this woman is a quintessential

example of finding out what WMATA did or did not do. 1 The Firm seeks contact information

for individuals who were involved so that it can investigate what happened.




    II.      The cost repair estimate should be released.

             A. The estimate is not confidential commercial information.


    WMATA continues to improperly withhold almost the entire cost repair estimate. For the

first time, in its brief, WMATA produces a section of this document. 2 This is exactly why

agencies have a duty to redact and produce what the remainder. PARP §6.2. If WMATA can

include snippets in a brief, it should have produced that information in response to the Firm’s

original PARP request.




1
 One area that the Firm might investigate, for example, is how anyone determined that the non-verbal, disabled
passenger did not require or request medical attention, as noted on the incident report, ECF 16-6, p. 17.

2
 The Firm has no reason to doubt that the graphic on page 7 of WMATA’s brief is an accurate copy of a footer in
the cost repair estimate.

                                                         3
            Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 4 of 12




    From this snippet, we learn that the estimate was performed using a product called Audatex.

Audatex is one of a few brands of computer software that most insurers and automotive repairs

shops use to estimate the cost of repairs and replacements of damaged vehicles. See, e.g., FTC v.

CCC Holdings Inc., 605 F. Supp. 2d 26, 30 (D.D.C. 2009). And thus we can see that this withheld

document is a basic repair estimate. 3


    With this small disclosure, WMATA’s argument for withholding the bulk of the document

has shifted from claiming that the repair shop had a self-evaluative privilege in the estimate, see

ECF 16-3, to a claim that the repair shop estimate is protected by the general confidential

commercial information privilege, see ECF 17 at 5. This newly claimed exemption prohibits the

disclosure of non-governmental entity’s confidential commercial or financial information

provided to an agency. See Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2362 (2019). 4




3
 Audatex makes some of its support documents available to the public at
http://mysupportgarage.com/documents/10597/69591/Database+Reference+Manual+for+Cars
+%26+Light+Trucks/a7ef541a-6b2a-4d5e-b6e1-e6e21667c37c. The company explains that

        Audatex estimating applications, coupled with the Audatex database, provide access to
        millions of pieces of information on parts, prices, and labor. Audatex automatically:
               • provides OEM part numbers, part prices, and labor.
               • performs all necessary calculations and totals including any discounts, markups,
               adjustments, and tax computations.
               • deducts overlap (defined as any operation common to the replacement of two or
               more parts).
        Net labor after deduction for overlap is provided in the estimate printout. Audatex
        provides the estimate preparer an accurate, legible, professional quality estimate

Id at 11.

4
 As much as Defendant’s arguments rest on the competitive disadvantage test described in Baker
& Hostetler L.L.P. v. U.S. DOC, 473 F.3d 312 (D.C. Cir. 2006), it is no longer good law. The
competitive disadvantage test developed by this Circuit in Nat’l Parks & Conserv. Ass’n v.
                                                  4
          Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 5 of 12




To qualify under this exemption, information must be traditionally kept confidential and might

have to be provided to the government only under assurances that it would be kept confidential.

Id. at 2363.


    Repair shops stay in business by telling any member of the potential buying public what

vehicle repairs cost. Repair estimates are not like the store-level welfare benefit usage at issue in

Argus Leader, which would not be available to any random person who walked into a grocery store

and asked for it. Nor is it like the information about construction and operation of nuclear

facilities at issue in Critical Mass Energy Project v. NRC, 975 F.2d 871, 879-80, 298 U.S. App. D.C.

8 (D.C. Cir. 1992) (en banc). Any random person asking for that information would be refused,

and possibly be referred to law enforcement for investigation. Here, the Firm seeks a repair

estimate from a garage. Any repair shop that told potential customers that it would not share its

pricing would soon find itself without customers. Estimates are not confidential information. The

copied footer is not to the contrary. It is a reminder to the garage that it should only give the

estimate to those involved in the claims process, which WMATA was. It cannot shape WMATA’s

legal obligations under the PARP. WMATA also makes no showing that it represented to the

repair shop that the estimate would be kept confidential and that the repair shop provided the

estimate relying on that representation.




Morton, 498 F.2d 765 (D.C. Cir. 1974), used in Baker & Hostetler, was explicitly overruled by the
Supreme Court last year. Food Mktg. Inst., 139 S. Ct. 2356.
                                                   5
         Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 6 of 12




            B. The cost repair estimate is also not shielded by the deliberative process
               privilege.


    WMATA raises a second, factually inconsistent, argument for withholding the estimate.

After arguing the repair shop was a separate entity which shared confidential information with

WMATA, WMATA then argues instead that the shop was so closely intertwined with its internal

functioning that the documents it created should be covered by the deliberate process privilege of

exemption 5. To fall under exemption 5, a document must both originate within a government

agency and it “must fall within the ambit of a privilege against discovery under judicial standards

that would govern litigation against the agency that holds it.” DOI v. Klamath Water Users

Protective Ass’n, 532 U.S. 1, 8, 121 S. Ct. 1060, 1065 (2001). One possible discovery privilege,

available only to the government, is the deliberative process privilege, which covers “documents

reflecting advisory opinions, recommendations and deliberations comprising part of a process by

which governmental decisions and policies are formulated.” Petrol. Info. Corp. v. U.S. Dep’t of

Interior, 298 U.S. App. D.C. 125, 976 F.2d 1429, 1433 (D.C. Cir. 1992). The deliberative process

privilege exists to “encourage the ‘frank discussion of legal and policy issues’” within the

government.” Wolfe v. Dep’t of Health & Human Servs., 839 F.2d 768, 773 (D.C. Cir. 1988). It

must be construe “as narrowly as consistent with efficient Government operation” Petrol. Info.

Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1434 (D.C. Cir. 1992) (citations and quotations

omitted).


            1. The estimate was not prepared by an entity that qualifies under the
               consultant corollary.


    Because this estimate was not prepared in-house, WMATA cites the consultant corollary, a

rule which allows some consultants to be treated as de facto agency insiders. DOI, 532 U.S. at 12,

                                                  6
          Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 7 of 12




121 S. Ct. at 1068. But the repair shop meets neither part of the test the Supreme Court has set

out for what counts under the consultant corollary.


     First, the consultant must “not represent an interest of its own, or the interest of any other

client, when it advises the agency that hires it.” Id. at 11, 121 S. Ct. at 1065. That is, the

consultant’s “only obligations” should be “to truth and its sense of what good judgment calls

for,” as “in those respects the consultant functions just as an employee would be expected to do.”

Id. For that reason, where non-agency parties “communicate with the [agency] with their own,

albeit entirely legitimate, interests in mind,” the consultant corollary likely does not exist. Id. A

repair shop does not represent WMATA’s interest. It is a profit-maximizing business. Ideally,

from the business owner’s perspective, the repair shop’s interest in making money and

WMATA’s interest in getting a vehicle repaired will coincide. Perhaps, to preserve a long-term

profitable relationship, a repair shop will lose money on an individual repair. But ultimately, the

repair shop must look out for its own interests, not WMATA.


    Second, a non-agency party does not act as a consultant to the agency when it “self-advocates

at the expense of others seeking benefits inadequate to satisfy everyone.” Id. As the Supreme

Court emphasized, a “dispositive” question is whether the purpose of the third party’s

communications is to obtain an agency decision to support a claim “that is necessarily adverse to

the interests of competitors.” Id. Again, a repair shop is trying to get business, at the expense of

its competitors. It is not advising WMATA only for WMATA’s sake.




                                                    7
         Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 8 of 12




              2. In any case, the estimate is not a predecisional deliberation.


   Even if the document were prepared by a contractor so aligned with WMATA that the

consultant corollary did apply, the document might still have to be produced. To withhold it,

WMATA must establish that the deliberative process privilege applies. To meet that standard,

WMATA would have to show that it was both deliberative and part of a specific decision-making

process—that is, predecisional. Access Reports v. Dep’t of Just., 926 F.2d 1192, 1194 (D.C. Cir.

1991)


   A document is deliberative “if it reflects the give-and-take of the consultative process.” People

for the Am. Way Found., 503 F. Supp. 2d at 298 (citations omitted). The crux of the matter is

“whether disclosure of the requested material would tend to discourage candid discussion within

an agency.” Petrol. Info. Corp., 976 F.2d at 1434 (citations omitted).


   In one of the cases WMATA cites, a deliberative process privilege was found for the

requested documents. The withheld documents were materials were part of FEMA’s

“catastrophic planning” initiative and cleanup after Hurricane Katrina. Citizens for Responsibility

& Ethics v. U.S. Dep’t of Homeland Sec., 514 F. Supp. 2d 36, 44 (D.D.C. 2007). The court stressed

that none of the documents came from an entity with even the potential to be adverse to the

agency. Id.


   In the other case, the claim of deliberate process privilege failed. 100Reporters L.L.C. v. U.S.

DOJ, 248 F. Supp. 3d 115, 128-29 (D.D.C. 2017). As part of a plea agreement resolving a Foreign

Corrupt Practices Act charge, a corporation needed to hire an independence compliance monitor.

Id. The monitor conducted extensive investigations focused on whether the company created


                                                   8
          Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 9 of 12




internal compliance mechanisms and complied with all applicable laws and regulations. Id. But

the Court of Appeals failed that DOJ failed to meet its burden to show a particular deliberative

process in which the documents were used. Id. at 154. The court stressed that it takes more than

“the mere consideration of a document” to bring it within the privilege—there must be “give-

and-take of the consultative process.” Id. at 153.


   A cost repair estimate is more like the later example. It is a factual list, but it does not precede

any policy decision. Nor does it reveal a back-and forth give-and-take of a deliberation. It is a

pricing estimate. It is not covered by the deliberative process privilege.


           3. Even if some of the estimate can be shielded, WMATA must redact it, not
              completely withhold it.


   Even if WMATA prevails on its argument that it can withhold part of the estimate, it should

have redacted the document and released the rest. PARP § 6.2.


   III.    The incident report is full of overbroad redactions that cannot be fully analyzed
           without a Vaughn index.


   The redactions on the incident report are still overbroad. As one example, WMATA

continues to try to justify redacting even the form questions. WMATA focuses on what it says is

its desire to withhold information about whether the van driver was sent for testing, but WMATA

has already revealed that the driver was in fact sent for drug and alcohol testing on this portion of

the incident report:




                                                     9
         Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 10 of 12




ECF 16-6 at 17 (yellow highlighting added).


    Furthermore, the that a driver would be sent for drug and alcohol testing reveals essentially

nothing in the case of a rear-end collision. The only legal reason a commercial company has for

not sending a driver for testing is if the driver’s performance can be “completely discounted” as

contributing at all to the accident. 49 C.F.R. § 655.44 (the regulation relating to post-accident

testing from the Federal Transit Administration of the Department of Transportation). In the

case of a rear-end collision, a driver meeting such a standard is almost unfathomable. For

example, in the District of Columbia, when a rear-end collision occurs with a lawfully stopped

vehicle, there is a rebuttable presumption that the rear driver is at fault. Fisher v. Best, 661 A.2d

1095, 1099 (D.C. 1995). Without showing of an emergency or some other unusual condition, the

rear driver is negligent as a matter of law. Id. The same is true in Maryland. See Md. Code Ann.,

Transp. § 21-310(a) (“The driver of a motor vehicle may not follow another vehicle more closely

than is reasonable and prudent, having due regard for the speed of the other vehicle and of the

traffic on and the condition of the highway.”). When a vehicle hits another from behind, there is a

presumption that the striking driver was negligent. See Andrade v. Housein, 147 Md. App. 617, 810

A.2d 494 (2002). Even in an unusual situation, the rear driver’s reaction time will always be an

issue—which is presumably why the Department of Transportation instituted this regulation.


    A proper Vaughn index would clarify what WMATA is using as a basis for its redactions of

each question and answer. Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973). WMATA’s simple

citations to PARP exemptions do not replace an adequate Vaughn index for the incident report. To

be adequate, a Vaughn index (1) “should be contained in one document,” (2) “must adequately

describe each withheld document or deletion from a released document,” and (3) “must state the

                                                   10
        Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 11 of 12




exemption claimed for each deletion or withheld document, and explain why the exemption is

relevant.” Dorsett v. U.S. Dep’t of Treasury, 307 F. Supp. 2d 28, 34 (D.D.C. 2004)

(quoting Founding Church of Scientology, Inc. v. Bell, 195 U.S. App. D.C. 363, 603 F.2d 945, 949

(D.C. Cir. 1979)). The explanation “must be sufficiently specific to permit a reasoned judgment

as to whether the material is actually exempt under FOIA.” Founding Church of Scientology, at

949. Exemption 5 creates an “particularly acute” need for a detailed description in a Vaughn

index. Edmonds Inst. v. U.S. DOI, 383 F. Supp. 2d 105, 108 n.1 (D.D.C. 2005). This need arises

because “the deliberative process privilege is so dependent upon the individual document and the

role it plays in the administrative process.” Coastal States Gas Corp. v. Dep’t of Energy, 199 U.S.

App. D.C. 272, 617 F.2d 854, 867 (D.C. Cir. 1980).


   WMATA’s black boxes and simple policy citations do not meet these standards, especially in

the face of a claim of an exemption 5 deliberative process privilege.




   This Court should not grant WMATA’s motion for summary judgment. The Court should

grant the Firm’s motion for partial summary judgment and order WMATA to provide an

unredacted collision information form and repair estimate, along with a less redacted copy of the

incident report, with a Vaughn index.




                                                  11
       Case 1:20-cv-00161-JDB Document 20 Filed 12/11/20 Page 12 of 12




Dated: December 11, 2020


                                   Respectfully submitted,


                                   /s/ Deborah M. Golden
                                   Deborah M. Golden
                                   The Law Office of Deborah M. Golden
                                   700 Pennsylvania Ave. SE, 2nd Floor
                                   Washington, DC 20003
                                   (202) 630-0332
                                   dgolden@debgoldenlaw.com
                                   Counsel for Plaintiff, The Lapidus Law Firm




                                     12
